Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (5/10/2022, pages 5-7), with respect to amendment, to claim 1 and adding new claims 2-11, have been fully considered and are persuasive.  The prior art rejection has been withdrawn. 
	 
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, upon an updated search, the closest piece of prior art, is deemed to teach, consensus (with plural cells connected), even in a wireless environment, with respect to Thomas does teach, a set of cells and consensus (0042-0048) between and Fig. 17 A-B (cells met by, Devices).
Thomas (US 2016/0342986), teaches and is deemed obvious, performs establishing consensus, with a set of cells, each directly connected and a quorum, 
but, fails to teach the combination as claimed, wherein, in a computer-implemented system to manage Common Knowledge, comprising: a consensus tile, wherein the consensus tile comprises a set of multiple cells, each directly connected to its neighbor and to a coordinator forming a Cellular Fabrix, wherein the Cellular Fabrix allows direct communication between multiple cells until one of the cells aborts the communication.
Dependent claims 2-11 are allowable based on at least the details of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
7/28/2022